Citation Nr: 0633643	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  04-37 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a heart attack, to 
include coronary artery disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of a left 
ankle injury, to include arthritis.

4.  Entitlement to service connection for memory loss.

5.  Entitlement to an increased initial rating evaluation for 
post traumatic stress disorder, currently evaluated as 50 
percent disabling.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 until November 
1969, including a tour of duty in the Republic of Vietnam 
from December 1967 until December 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in April 2003 
and July 2004 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.

Concerning the claim for an increased initial evaluation for 
PTSD, the RO granted an increased evaluation of 50 percent by 
an August 2004 Statement of the Case.  Applicable law 
mandates that when an veteran seeks an increased rating, it 
will generally be presumed that the maximum benefit allowed 
by law and regulation is sought, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded. See A.B. v. Brown, 6 Vet. App. 
35 (1993).  



As such, the veteran's claim for an increased evaluation for 
PTSD remains in appeal status.

The issues of entitlement to service connection for 
hypertension and coronary artery disease and entitlement to 
total disability based upon individual unemployability are 
being REMANDED and are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Memory loss was not manifested during service and is not 
causally or etiologically related to service.

2.  Residuals of a left ankle injury, to include arthritis, 
were not manifested during service and are not causally or 
etiologically related to service.

3.  The veteran's PTSD has not been manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.




CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for memory 
loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, (2006).  

2.  The criteria for a grant of service connection for a left 
ankle disability, including arthritis, have not been met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2006).

3.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence VA will seek to 
provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of a 
letter dated in December 2003.  




A letter dated in December 2003 addressed the veteran's 
claims for entitlement to an increased rating for PTSD, and 
entitlement to service connection for hypertension, heart 
disease, residuals of a left ankle injury and memory loss.  
The veteran was informed that information demonstrating the 
service connected disability had gotten worse was needed.  
The RO suggested evidence such as statements from doctors, 
laboratory tests, dates of examinations, lay statements 
describing personal observations as to how the disability 
worsened be submitted.  The veteran also was advised that 
evidence showing the hypertension, heart condition, left 
ankle injury and memory loss had existed from service until 
present time was needed.  Examples of the types of evidence 
which could substantiate these claims were provided.  The 
evidence associated with the claims file was outlined for the 
veteran.  The RO defined service connection and secondary 
service connection.  VA's duties with respect to the claim 
were explained and the RO provided medical authorizations so 
VA could assist in obtaining private medical records.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded and that an effective date will be 
assigned if a claim for an increased evaluation is granted.  
Although the RO did not advise the veteran of such 
information, because the claims are being denied, no 
disability rating or effective date will be assigned.  
Proceeding with this matter in its procedural posture would 
not therefore inure to the veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, private medical records, lay statements, 
Social Security records, medical articles and VA medical 
records are associated with the claims file.  Additionally, 
the veteran was afforded a VA examination and provided 
testimony at an RO hearing in January 2005.  The veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide his claim.  In a June 2005 statement, the 
veteran advised the RO that he had no additional evidence to 
submit.  As such, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.


Service Connection Claims

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d). Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a) (2003).  See Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability. 

Memory Loss

The veteran seeks service connection for memory loss.  While 
some instances of memory loss have been considered in 
connection with the veteran's service- connected PTSD, the 
Board has reviewed the record with a view towards 
ascertaining whether there is competent medical evidence to 
indicate the veteran has a memory loss disorder, separate 
from PTSD.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) 
(Holding that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.); 38 C.F.R. 4.14 (The evaluation of the same 
disability under various diagnoses is to be avoided.).  To 
the extent to which the veteran complains of an unrelated 
memory loss, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

First, there is no objective evidence that the veteran has a 
current disability related to his subjective complaints of 
memory loss.  For example, an August 1996 private record 
which reflects subjective complaints of memory lapses 
concluded with an assessment of simple concentration lapses 
which are brief and benign.  A November 1996 private medical 
record attributed the memory loss to age (i.e., a clearly 
non-service connected factor) and described it as a need to 
double check work or forgetting papers in his pocket.  The 
physician indicated no further evaluation or treatment was 
warranted.  

During the June 2002 psychiatric examination performed in 
connection with the veteran's claim for benefits administered 
by the Social Security Administration, memory was found to be 
intact at a conversational level.  Remote recall was intact 
for previous doctors' names and medical history. He could 
recall significant personal dates such as wedding date and 
birth of children.  He could recall the events of September 
11, 2001.  A clinical Folstein study resulted in a recall of 
all 3 Folstein words 30 minutes after presentation.  He could 
recall the examiners name.  

A threshold requirement for the granting of service 
connection is evidence of a current disability.  In the 
absence of evidence of a current disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Even assuming the subjective complaints of memory loss could 
serve as a disability, service connection is not warranted as 
there is no inservice incurrence and no competent medical 
evidence of a nexus.  See Holbrook v. Brown, 8 Vet. App. 91 
(1995) (The Board has the fundamental authority to decide a 
claim in the alternative.).  Service medical records contain 
no complaints, treatment or diagnosis for this disorder.  For 
example, the October 1969 separation examination noted no 
psychiatric abnormalities.  Furthermore, the veteran denied a 
history of loss of memory or amnesia in the October 1969 
report of medical history.  Post-service medical records fail 
to relate any memory loss to any incident during service.

While the evidence of record includes the notation of the 
veteran's complaints of memory loss, with no clinical 
evidence of any memory impairment, no indication of memory 
loss during service and no evidence which links the memory 
loss to service, service connection is not warranted.  





Residuals of a Left Ankle Disability, Including Arthritis

The veteran seeks service connection for residuals of a left 
ankle disability, including as secondary to the service 
connected PTSD.  The veteran asserts he was angry upon his 
return from Vietnam and this anger resulted in a fight with 
the football coach from his former high school which caused 
the left ankle to become twisted and deformed.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

A current disability was confirmed by a private May 2002 x-
ray which revealed severe post-traumatic ostearthritis with 
complete loss of joint space, lateral subluxation, major 
marginal osteophytes and joint widening, and bony sclerosis 
on both sides of the joint with flattening of the talus.  The 
remaining question, therefore, is whether there is evidence 
of an inservice occurrence of an injury or disease and 
medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service medical records contain no complaints, treatment or 
diagnosis for a left ankle disability.  The October 1969 
report of medical examination completed in conjunction with 
the veteran's separation from service described the feet and 
lower extremities as normal.  Additionally, in the October 
1969 report of medical history completed by the veteran, the 
veteran denied a history of arthritis or rheumatism and foot 
trouble.

Nor is there any evidence of continuity of symptomatology.  
The veteran indicated the fight which resulted in the left 
ankle fracture did not occur until the 1970s.  Medical 
records contemporaneous with the injury are not of record and 
the exact date of the injury is unknown.  As such, the first 
record reflecting treatment for residuals of the left ankle 
fracture is dated in September 2001 (i.e. approximately 32 
years after the veteran's separation from service).  The gap 
in evidence constitutes negative evidence that tends to 
disprove the veteran's claim that the veteran had an injury 
in service that resulted in a chronic disability or 
persistent symptoms. See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  This gap in evidence also 
illustrates the veteran's arthritis of the left ankle did not 
manifest to a compensable degree within one year from the 
veteran's separation from service.  Therefore, service 
connection based upon 38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 
3.309 is not warranted.

Nor does the veteran allege there was an inservice 
occurrence.  Rather, in a September 2004 statement from the 
veteran's wife as proffered by the veteran, she related the 
fight occurred in the 1970s.  The veteran's wife indicated 
that at the time of the injury in 1970s the veteran was not 
aware he had PTSD and was not aware of a reason for his 
hostility and anger.  

With regards to secondary service connection, the veteran has 
both a present disability and a service connected disability 
of PTSD.  What is missing is competent medical evidence of a 
nexus.  Medical records documenting the ankle injury at the 
time it occurred are not associated with the claims file.  
The December 2002 private medical record reported a fight 30 
years ago during which the left ankle was injured.  The 
January 2003 QTC examination for a mental disorder noted a 
history of bar fights, including one where the other person 
twisted the veteran's ankle causing an injury.  The June 2002 
psychological examination performed in connection with the 
veteran's social security claim reported PTSD upon return 
from Vietnam with anger and frequent fights.  

All of these accounts are based upon the veteran's history as 
reported to the examiner, and are contradicted recordations 
made contemporaneously with the events in question.  Stated 
alternatively, these recitations of medical history are not 
supported by the evidence of record.  The law provides that 
the transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional. See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  

As such, the preponderance of the evidence is against the 
claim for service connection for residuals of a left ankle 
injury.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


Increased Rating Claim

The RO granted service connection for PTSD in an April 2003 
rating decision.  At that time, the disability was assigned a 
30 percent evaluation under Diagnostic Code 9411.  The 
veteran appealed the decision alleging the PTSD warranted a 
higher disability rating.  The RO increased the evaluation to 
50 percent by an August 2004 Statement of the Case.  As this 
is not a full grant of the benefits sought on appeal, the 
Board will continue to adjudicate the claim as is required by 
law.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

As noted, the veteran's PTSD was evaluated under Diagnostic 
Code 9411.  Regulations pertaining to the criteria for 
evaluating psychiatric disorders, including PTSD, provide for 
a 50 percent rating when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A higher 70 percent evaluation will be assigned where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.

The evidence of record consists of treatment records, a VA 
examination and letters from physicians outlining the 
veteran's condition.  When the evidence of record is reviewed 
in light of the schedular criteria set forth above, the Board 
finds that the veteran is not shown to warrant a higher 
evaluation of 70 percent for PTSD.  

The veteran's initial consultation with Dr. G. in April 2002 
reflected he was referred for evaluation of stress disorder 
from Vietnam.  The veteran reported he was treated for "déjà 
vu" episodes with memory loss for 15 years and wondered if 
these episodes were actually post stress related.  The 
veteran described serving in Vietnam in 1968 as a medic 
during the Tet offensive.  He related being spit on upon his 
return from Vietnam.  The veteran told the physician he 
became an alcoholic and divorced his first wife.  He reported 
a history of temper problems.  He indicated he was in and out 
of many different college programs, but received an 
accounting degree.  The veteran worked many jobs over a 
number of years and then worked for 12 years auditing oil and 
gas leases.  He received a MS degree in management during 
that time and was working on a Ph. D.  He declared he was on 
federal disability retirement for heart disease.  

The veteran related seeing a neurologist in the 1980s who 
informed him he had a seizure disorder.  He denied anger 
problems.  He described his PTSD symptoms as  "déjà vu" 
experiences and related dreams including cold sweats and 
jumping in the bed.  He explained his "déjà vu" experience 
was like being somewhere else or reliving an episode.  He 
reported a familiar smell and feeling panic and high anxiety.  
He occasionally saw the faces of other medics from Vietnam.  
The veteran indicated his memory was gone after these spells 
and he was unable to recall names, what he was doing or job 
procedure.  These spells occurred one to two times every six 
months prior to his first visit with the neurologist.  The 
spells were more likely to happen if the veteran was in a 
stressful situation.  The frequency of the spells increased 
in 1995 after his son was in a serious car accident.  The 
veteran related that seeing his son reminded him of a soldier 
in Vietnam who had died but whose eyes remained open.  The 
veteran expressed guilt about not having the knowledge to 
help more soldiers and feeling inadequate.  He reported few 
friends.  He complained of sleep problems, depression and 
dizziness.  He denied suicide ideation and intent but 
indicated he sometimes wished he were dead because life was a 
chore.  He denied homicidal thoughts.  

Objective examination in April 2002 revealed what was 
described as a neat and attractive appearance.  The veteran 
was guarded on interview and reported never talking about 
these experiences or feelings to anyone except for his wife.  
He was talkative, cooperative and well spoken.  He was alert 
and oriented with no apparent memory problems.  His speech 
and thinking were rational and coherent.  He was 
significantly tight, tense and depressed.  No hostility or 
resentment was expressed.  There was no indication of 
hallucinations or delusions.  He appeared to be of average to 
high average intellect.  The assessment was PTSD, rule out 
depression or bipolar 2 disorder.  

Records in May 2002 from Dr. G. reflected the veteran had 
become more socially introverted.  The veteran described his 
training as a medic.  He described his wartime experience as 
helpless to fight the enemy and treat the wounded.  He 
described some of the wounds as atrocious and indicated he 
felt helpless in terms of helping soldiers.  He reported many 
died in front of him.  

Private treatment records in June 2002 demonstrate the 
veteran became much more emotional.  He reported an emotional 
reaction to his son's military promotion and a visit to a 
military museum.  He reported trouble with his memory.  
During the appointment, the veteran experienced thought 
blocking and word finding difficulty to an obvious degree.  
The veteran continued to be pro-military but expressed some 
resentment that politically the country did not support the 
military in Vietnam.  

Later in June the veteran demonstrated improved concentration 
and word finding ability.  He reported a recollection 
experience and discussed a "Black Hawk Down" documentary 
which upset him.  The veteran explained his biggest fear in 
Vietnam was rescuing soldiers who were wounded in the middle 
of artillery fire.  He reported becoming numb to life and 
death issues.  He expressed anger at the system that did not 
allow the US to be more aggressive in winning the war and 
reported a feeling of selfishness as he got closer to leaving 
Vietnam.  The veteran related feeling nervous, jittery and 
having difficulty concentrating.  He expressed guilt as he 
did not know how to do more to help people and because he 
made it home when other medics did not.  He denied 
nightmares, "déjà vu" experiences or seizures. 

The veteran underwent a private psychological evaluation in 
connection with his Social Security disability claim in June 
2002.  During this evaluation, the veteran stated he retired 
from the government because of heart disease.  He reported a 
history of PTSD secondary to combat experience in Vietnam.  
The veteran described a history of flashbacks for the past 10 
to 12 years.  He related seeing a neurologist who believed he 
had seizures.  The veteran described an increase in symptoms 
since a 1995 car accident when his son was severely injured.  
He described anger upon his return from Vietnam and frequent 
fights.  The veteran drank heavily to control these symptoms.  
He got his life back together in the late 1970s.  He related 
stable employment from that time until his diagnosis of heart 
disease.  He denied prominent triggers with the exception of 
his son's injury and a visit to the Murrah Federal Building 
in Oklahoma City.  He described nightmares and cold sweats in 
the past but indicated they no longer continued.  He avoided 
war movies and had crying spells out of the blue.  He denied 
treatment prior to Dr. G. and denied treatment at the VA.  He 
stated his biggest functional difficulty was difficulty 
concentrating but indicated this was based upon his heart 
condition.  

The examiner noted that the veteran graduated from high 
school and had a master's degree.  The veteran was continuing 
to pursue a Ph. D. in organization and management, and had 
worked for the previous 11 years as an auditor for the 
federal government.  Prior to that he worked as an Internal 
Revenue Service (IRS) agent and served in a variety of 
financial and accounting positions.  The veteran reported 
being married three times and stated he lived with his third 
wife and a son.  He had three children.  The examiner noted 
the veteran was alert and fully oriented.  He was casually 
dressed and appropriately groomed.  There was no evidence of 
gross motor impairment.  Speech was logical organized and 
goal directed.  Mood was euthymic and the veteran exhibited a 
full range of affect that was appropriate in intensity.  He 
was pleasant and cooperative.  The veteran appeared 
appropriately motivated and effortful throughout the 
interview.  

Mental status evaluation revealed a score of 29 out of 30 on 
the Folstein Mini Mental Status evaluation.  The veteran was 
able to indicate the day, date, time, location and 
circumstance.  He was able to register three words and recall 
the words after a 30 minute delay.  Serial seven subtraction 
was accurate for five out of five responses.  He could spell 
world forwards but not backwards.  Confrontational naming was 
intact.  He could follow 3 step verbal commands and one step 
written commands.  He accurately wrote a brief sentence but 
was unable to copy intersecting pentagons.  Mental control 
was intact for recitation of automatic sequences such as the 
alphabet or backward counting.  Attentional capacity was 
intact and there was no evidence of behavioral 
distractibility.  The general fund of information was within 
normal limits.  Comprehension of logical information and 
abstract or conceptional reasoning skills were within normal 
limits.  Memory functioning was intact at a conversational 
level.  Remote recall was intact for previous doctors names 
and medical history. He could recall significant personal 
dates such as wedding date and birth of children.  He could 
recall the events of September 11, 2001 and the examiner's 
name.  

The examiner's impression was PTSD symptoms since returning 
from Vietnam in 1969.  This initially resulted in anger and 
irritability frequent fighting and increased alcoholic 
consumption.  Since the 1970s the veteran has been fairly 
stable emotionally and occupationally.  The examiner stated 
that 1995 marked an exacerbation of PTSD symptoms including 
flashbacks, nightmare, night sweats and intrusive thoughts.  
The heart disease was of greater concern.  Mental status 
examination indicated grossly intact cognitive skills at the 
present time.  The diagnosis was Axis I, PTSD and Axis III, 
heart disease.

Private treatment records dated throughout the rest of 2002 
reflect varying symptoms.  For example, in August 2002, the 
veteran related feeling depressed but denied "déjà vu" 
experiences, seizures or nightmares.  The veteran reported 
resentment of authority.  He described fights upon his return 
from Vietnam.  In September 2002, the veteran indicated he 
felt better than he had in years.  He brought photographs 
from Vietnam and did not have much emotional upheaval in 
looking at these pictures or slides.  He also was able to 
watch a documentary on Vietnam without dreams or upset.  In 
October 2002, the veteran reported he did not feel good and 
felt muddled in thinking.  The veteran described feeling 
shaky inside and anxious.  

A private record in November 2002 reflected the veteran was 
doing very well and attributed his past down mood to not 
taking his anti depressant.  In December 2002 the veteran 
stated he was much less depressed and less irritable.  He 
slept well at night and accomplished things in his 
dissertation.  He denied "déjà vu" or seizure symptoms.  A 
record dated later in December 2002 reflected the veteran 
felt terrible and was extremely irritable and angry. He had 
switched to Wellbutrin and felt he was getting worse and 
indicated he did not feel he could make it another 2 weeks.  
The physician recommended he resume taking Zoloft.  

The veteran underwent a Q.T.C. examination to assess the 
severity of his PTSD in January 2003.  The veteran reported 
serving as a medic in the 4th infantry in the Army from 1966 
until 1969.  He described service in Vietnam, including 
service in combat for 11 months.  The veteran explained he 
did not talk about his service with anyone except for a 
therapist he began seeing recently.  He reported 
recollections in 1989.  The veteran explained the "déjà vu" 
continued for years and he was unable to handle it.  He was 
diagnosed with a seizure disorder and prescribed Zoloft and 
carbamazepine which controlled the symptoms.  The veteran 
indicated flashbacks recurred when his dosage of Zoloft was 
decreased.  He indicated a return of anger when he was taken 
of Zoloft.  The veteran explained the flashbacks were more 
than a memory a total envelopment of being where he had been 
before.  This would sometimes be combat, sometimes other 
situations.  He reported having difficulty remembering basic 
things for approximately 30 minutes after these episodes.  
The veteran described the frequency of these episodes as once 
a week around 1989 when they first began and after treatment 
the frequency decreased to approximately once every two to 
three months.  He reported his son's accident which made him 
think of another boy who had died in Vietnam.  

The veteran explained his first two marriages were both of 
four years duration.  His third marriage was of 25 years 
duration.  The veteran described his home as great.  The 
veteran reported a history of regular heavy drinking upon his 
return from Vietnam and a history of bar fights, including a 
fight where a man twisted his ankle severely.  The veteran 
stopped drinking 25 years ago.  The veteran described steady 
employment as an accountant and auditor.  He explained he 
retired in 2000 because of his heart disease.  

The concluding diagnosis was PTSD and the current level of 
functioning was 85.  The examiner indicated the veteran had a 
delayed onset of flashbacks, dreams, vivid recollections and 
reexperiences of combat events.  The veteran also had 
impaired sleep, marginal functioning during the first couple 
of years, two failed marriages, inconsistency in school and 
work performance and heavy drinking.  After the veteran 
stopped drinking, he experienced a high level in school, 
established a stable marriage, and functioned well in family 
and work.  The examiner indicated the PTSD was diagnosed 10-
12 years ago as a seizure disorder and later corrected to 
PTSD.   The examiner reported the symptoms were controlled 
with medication; however, continuing treatment would be 
necessary.



In private records dated in January 2003, the veteran 
reported feeling better since being back on Zoloft. The 
veteran expressed he wished to go back to work but was unsure 
if he would be able to do that.  He felt less stress since he 
stopped working and indicated he was better able to do what 
would be required.  A February 2003 private note indicated 
the veteran was doing very well and was able to work on his 
dissertation and stay focused on it.  The veteran reported 
contacting old friends from high school.  The physician 
described the veteran as stable. 

In private records dated in March 2003, the veteran indicated 
he was doing well.  He watched the war a lot which stirred up 
feelings from Vietnam.  He reported impaired sleep and 
indicated he had not done work on his dissertation since the 
current war in the Middle East started.  He expressed anger 
over the protestors.  In June 2003, the veteran related a 
reoccurrence of PTSD symptoms including flashbacks where he 
feels and sees and image of a man but cannot make out who it 
is. He felt sadness and described trouble with his memory, 
including periods when he did not know who he was, after the 
flashbacks.  The veteran also described dreams and cold 
sweats at night.  The veteran discussed a good friend who was 
also a medic in Vietnam, who was wounded when he volunteered 
for patrol.  The veteran believed the friend died and 
indicated he believed this friend was the person in his 
images.  He reported not making close friends since that 
experience.

In October 2003, the Social Security Administration granted 
benefits finding the veteran met the disability insured 
status requirements.  The veteran was found to have not 
engaged in substantial gainful activity since August 2002.  
The veteran's severe impairments consisted of status post 
myocardial infarction, status post stent placement x 5, 
coronary artery disease, unstable angina, status post left 
ankle fracture with hardware placement and PTSD.  

However, the Social Security Administration noted that the 
veteran had a residual functional capacity to perform 
physical, exertional and nonexertional requirements of work 
except for lifting over 10 pounds, prolonged walking or 
standing, understanding, remembering ad carrying out detailed 
job instructions, maintaining concentration and attention for 
extended periods of time or completing a normal workday or 
workweek without interruptions from psychologically based 
symptoms.  The veteran was deemed unable to perform past 
relevant work as an accountant and auditor and had residual 
functional capacity to perform the full range of sedentary 
work.  The veteran was 56 at the time of the decision, which 
was defined as advanced age.  The veteran had a master's 
degree and did not have any acquired work skills that were 
transferable to the skilled or semiskilled work activities of 
other work.  In sum, the Social Security Administration's 
findings were primarily based upon non-psychiatric factors.   

The veteran underwent a VA examination in January 2004 to 
assess the severity of his PTSD.  During this examination, 
the veteran related that he received outpatient mental health 
treatment from a private psychologist and treated with 
Zoloft.  He denied psychiatric hospitalizations.  He 
indicated he had been married for 26 years and described the 
marriage as satisfactory.  The veteran reported working on a 
Ph. D. in management and indicated he was in the process of 
writing his dissertation but put it on hold due to an 
upcoming surgery.  He expressed an interest in going into 
teaching but was worried that his health problems may prevent 
his working again.  He reported the loss of a brother who had 
also served in Vietnam.  The veteran related continued "déjà 
vu" experiences that appeared related to flashbacks and not 
a seizure disorder.  He indicated they occur on a frequent 
basis and reported two since Christmas in 2003.  The veteran 
also described chronic sleep impairment and reported 
nightmares about once a week with night sweats.  He reported 
he is no longer stressed from work as he is currently 
unemployed.  The veteran denied suicidal ideation but 
expressed anger in the past and described keeping to himself.  
He described chronic intrusive thoughts.  He reported fishing 
and writing his dissertation as hobbies and indicated these 
activities relieve his stress.  

Mental status examination reflected the veteran was oriented 
to time, place, person and situation.  There was no evidence 
of a thought disorder.  Reality testing was good.  He 
appeared to have above average intellect.  Speech was goal 
directed and spontaneous.  Affect was blunted and he came 
across as somewhat tense and intense.  Dress was casual and 
hygiene was appropriate.  The examiner indicated the veteran 
has chronic PTSD symptoms which impaired his overall health 
and functioning.  The diagnosis was PTSD, chronic with a 
Global Assessment of Functioning score of 55.

An addendum to the January 2004 VA examination revealed the 
veteran was working on a Ph. D. in management but related his 
dissertation was on hold due to an upcoming surgery.  The 
veteran reported thinking about teaching but indicating he 
was not sure how his health would affect his career.  The 
examiner stated it was his opinion that the veteran was 
capable of working in certain areas according to the 
veteran's statements given in the interview.

A September 2004 letter from B.T.G., Ph. D., PLLC, related he 
initially saw the veteran in April 2004.  Dr. G. reported the 
veteran related being seen by a neurologist in the 1980s who 
diagnosed him with a seizure disorder.  The veteran was 
referred by Dr. L referred for a psychological assessment.  
They determined the veteran had PTSD and weaned the veteran 
off of seizure medication.  The veteran continued to see Dr. 
G. for follow up which revealed an improvement in PTSD 
symptoms but reflected the veteran continued to have 
flashbacks under times of stress.  

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence 
does not support a schedular evaluation in excess of 50 
percent for the veteran's PTSD.  The criteria for a 50 
percent disability rating generally contemplate a moderate 
severity of psychiatric symptoms, and, this is clearly the 
veteran's situation.  

The evidence does not establish that the veteran has 
deficiencies is most areas.  The evidence of record does not 
establish that the veteran expressed any suicidal or 
homicidal ideation.  There is no evidence of record that he 
ever engaged in obsessional rituals or that he demonstrated 
illogical speech.  Nor does the evidence demonstrate near-
continuous panic or depression that affected the veteran's 
ability to function independently, appropriately and 
effectively.  There was no evidence of spatial disorientation 
or neglect of personal appearance and hygiene.  

While the evidence did indicate that the veteran demonstrated 
some symptoms contemplated by the 70 percent rating 
evaluation, these symptoms were sporadic in nature and the 
record reflected equal periods during which the veteran 
reported no such symptoms.  For example, while some anger was 
mentioned, particularly upon the veteran's return from 
Vietnam, there was no documentation in the record of 
unprovoked irritability with periods of violence.  Similarly, 
although the veteran has a history of two prior marriages, 
the veteran also relates he has been married to his current 
wife for 26 years and that the relationship is satisfactory.  
A continued relationship with his children has also been 
demonstrated.  Although periods of increased introverted 
behavior and few friends were noted, there were periods 
during which the veteran successfully socialized with larger 
groups of people, including reaching out to past friends from 
high school.  The veteran has also demonstrated he is able to 
appropriately and actively participate in outpatient mental 
heath and medical treatment.  

Concerning the veteran's ability to maintain work 
relationships, the veteran worked for the government for at 
least 11 years.  He reported he retired because of his heart 
condition, not because of his inability to maintain focus on 
the job.  The record reflects the veteran was continuing to 
pursue a doctoral degree - clearly evidence of an ability to 
remained focused and directed.  While the dissertation was 
occasionally placed on hold due to the veteran's emotional 
state, there were also periods during which the veteran 
reported being focused and productive.  Furthermore, the 
evidence reflects the veteran expressed interest in returning 
to work in some capacity.  There are similar intermittent 
disturbances from discussing or seeing images of the Vietnam 
War.  On some occasions, such images would upset the veteran, 
but at other times, he could look at pictures or watch 
documentaries with little effect.  

Additionally, the veteran's GAF scores reflect a level of 
functioning greater than that the 70 percent rating 
evaluation contemplates.  The score of 85 recorded during the 
January 2003 QTC examination denotes absent or minimal 
symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g. 
an occasional argument with family members).  The score of 55 
from the January 2004 VA examination denotes moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

The symptoms experienced by the veteran, as described above, 
are more akin to the kind of symptoms contemplated by the 
criteria for the 50 percent rating.  As such, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of the currently assigned 50 percent 
rating.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for residuals of a left ankle fracture, 
including arthritis is denied.

Service connection for memory loss is denied.

An evaluation in excess of 50 percent for the PTSD disability 
is denied.


REMAND

A preliminary review of the record discloses that additional 
development is necessary.  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.

Concerning the claims for service connection for hypertension 
and coronary artery disease, the record reveals the veteran 
was afforded a VA examination of the heart in January 2004 to 
determine whether there was a nexus between the conditions 
and the PTSD.  The examiner indicated there was no 
relationship between the PTSD and the hypertension and the 
coronary artery disease.  However, a January 2004 examination 
to assess the severity of the PTSD indicated the PTSD 
aggravated the veteran's general medical condition, including 
the veteran's heart disease.  
Subsequent to this examination, the veteran submitted 
statements from two doctors expressing an opinion as to a 
link between the PTSD and the veteran's hypertension and 
heart disease.  The veteran also submitted medical articles 
concerning a relationship between PTSD and heart disease.

The record also indicates that the veteran is in receipt of 
Social Security Administration disability compensation, in 
part for his PTSD.  Although the Social Security 
Administration decision indicates that the award was based 
primarily upon non-psychiatric factors, these records were 
not reviewed in connection with the January 2004 VA 
examination.  

In view of the foregoing, the veteran should be afforded 
another examination that includes a nexus opinion based upon 
a review of all of the relevant evidence in the claims file. 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).

The law also provides that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together. Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In the present case, as 
the veteran has claims pending for service connection, the 
Board cannot proceed with the TDIU claim until there has been 
final adjudication of the veteran's claims.  Thus, 
adjudication of the TDIU claim will be held in abeyance 
pending further development and adjudication of the veteran's 
claims of entitlement to service connection for hypertension 
and coronary artery disease.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination of the heart and hypertension 
to ascertain the nature and etiology of 
the current hypertension and coronary 
artery disease.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  


The examiner should provide an opinion as 
to whether the hypertension and coronary 
artery disease were caused or aggravated 
by the PTSD, or the misdiagnosis of the 
PTSD.  The examiner should review the 
entire record and refer to the private 
medical records submitted subsequent to 
the prior VA examination and the records 
obtained from the Social Security 
Administration.  

2.  The RO/AMC should readjudicate the 
issues of entitlement to service 
connection for hypertension and coronary 
artery disease.  After this adjudication, 
the RO/AMC should readjudicate the 
veteran's claim for TDIU based upon the 
ratings assigned for his service-
connected disabilities.  

When the development requested has been completed, the claims 
for service connection should again be reviewed by the RO on 
the basis of the additional evidence.  If the benefits sought 
are not granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the appellant until further 
notice is obtained, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  

The appellant is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not report for the 
aforementioned examinations, documentation should be obtained 
which shows that notice scheduling the examinations was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


